Name: Commission Regulation (EEC) No 4019/87 of 22 December 1987 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 378/33 COMMISSION REGULATION (EEC) No 4019/87 of 22 December 1987 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, products from Portugal suspended the application of import levies on poultrymeat products from Portugal (*) owing to the minimal difference between the prices obtai ­ ning in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ;Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 3907/87 (2), and in particular Articles 3 and 7 ( 1 ) thereof, HAS ADOPTED THIS REGULATION Article 1Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat ^), as last amended by Regulation (EEC) No 3986/87 (4) ; 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall , for the period 1 to 31 January 1988, be as fixed in the Annex hereto. Whereas, pending the amendment of Regulation (EEC) No 2777/75, the Commission had, by way of an excep ­ tion, limited by Regulation (EEC) No 3226/87 (^ the fixa ­ tion of the sluice-gate prices and levies for poultrymeat to a period ending on 31 December 1987 ; whereas, after adoption by the Council of Regulation (EEC) No 3907/87 following the introduction of the combined nomencla ­ ture, the amounts for January 1988 may be fixed on the basis of the calculation figures used for the fixation of the sluice-gate prices and levies by Regulation (EEC) No 3226/87 taking into account the coefficients to calculate the levies for derived products as set out in Regulation (EEC) No 3986/87 ; 2. However, for products falling within subheadings 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79 , 1501 00 90 , 1602 31 , 1602 39 19, 1602 39 30 and 1 602 39 90 of the combined nomenclature for which the rate of duty has been bound under GATT, the levies shall be limited to the amount resulting from that binding. 3 . For imports of products specified in paragraph 1 from Portugal, application of the levies shall be suspended. Whereas, Commission Regulation (EEC) No 631 /86 of 28 February 1986 on the application of import levies on Article 2 This Regulation shall enter into force on 1 January 1988 .(') OJ No L 282, 1 . 11 . 1975, p. 77 .(2) OJ No L 370, 30 . 12. 1987. (3) OJ No L 282, 1 . 11 . 1975, p. 84. (&lt;) OJ No L 376, 31 . 12 . 1987. 0 OJ No L 307, 29 . 10 . 1987, p. 29 . I6) OJ No L 60, 1 . 3 . 1986, p. 11 . Official Journal of the European CommunitiesNo L 378/34 31 . 12. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987 . For the Commission Frans ANDRIESSEN Vice-President 31 . 12. 87 Official Journal of the European Communities No L 378/35 ANNEX to the Commission Regulation of 22 December 1987 fixing the sluice-gate prices and levies for poultrymeat CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 units ECU/ 100 units % 0105 11 00 0105 19 10 0105 19 90 21,89 97,73 21,98 7,53 23,50 7,53 ECU/100 kg ECU/ 100 kg 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 31 00 0207 39 1 1 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 75,63 84,60 110,50 100,86 116,32 95,02 108,04 117,72 144,09 157,94 99,53 120,86 134,28 157.85 148,40 166,17 108,04 117,72 144,09 157,94 120.86 134,28 157,85 148,40 166,17 1 578,50 276,55 129,49 89,38 61,88 178,27 167,46 275,02 61,88 302,59 31.23 48,77 48,06 35,70 50,35 39.24 44,61 48,61 51,00 55,90 57,38 69,67 77,42 68,65 73,38 71,93 44,61 48,61 51,00 55,90 69,67 77,42 68,65 73,38 71,93 686,50 130,35 53,47 40,38 27,95 73,61 69,15 124,24 27,95 107,10 3 No L 378/36 Official Journal of the European Communities 31 . 12. 87 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 kg ECU/100 kg % 0207 39 33 173,73 61,49  0207 39 35 89,38 40,38  0207 39 37 61,88 27,95  , 0207 39 41 230,54 81,60  0207,39 43 108,07 38,25  0207 39 45 194,52 68,85  0207 39 47 275,02 124,24  0207 39 51 . 61,88 27,95  0207 39 53 311,64 154,10  0207 39 55 276,55 130,35  0207 39 57 147,71 85,16  0207 39 61 163,24 80,72  0207 39 63 182,79 79,12  0207 39 65 89,38 40,38  0207 39 67 61,88 27,95  0207 39 71 222,60 . 110,07  0207 39 73 178,27 73,61  0207 39 75 215,18 106,40  0207 39 77 167,46 69,15  0207 39 81 188,48 100,14  0207 39 83 275,02 124,24  0207 39 85 61,88 27,95  0207 39 90 158,14 71,44 10 0207 41 10 276,55 130,35  0207 41 1 1 129,49 53,47  0207 41 21 89,38 40,38  0207 41 31 61,88 27,95  0207 41 41 178,27 73,61  0207 41 51 167,46 69,15  0207 41 71 275,02 124,24  0207 41 90 61,88 27,95  0207 42 10 302,59 107,10  0207 42 1 1 173,73 61,49  0207 42 21 89,38 40,38  0207 42 31 61,88 27,95  0207 42 41 230,54 81,60  0207 42 51 108,07 38,25  ¢ 0207 42 59 194,52 68,85  0207 42 71 275,02 124,24 j 0207 42 90 61,88 27,95  0207 43 1 1 311,64 154,10  0207 43 15 276,55 130,35  , 0207 43 21 147,71 85,16  0207 43 23 163,24 80,72  31 . 12. 87 Official Journal of the European Communities No L 378/37 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 kg ECU/100 kg % 0207 43 25 0207 43 31 0207 43 41 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0207 50 10 0207 50 90 0209 00 90 0210 90 71 0210 90 79 1501 00 90 1602 31 11 1602 31 19 1602 31 30 1602 31 90 1602 39 11 1602 39 19 1602 39 30 1602 39 90 79,12 40,38 27,95 110,07 73,61 106,40 69,15 100,14 124,24 27,95 686,50 71,44 62,12 686,50 71,44 74,54 102,00 136,66 74,54 43,48 129,80 136,66 74,54 43,48 182,79 89,38 61,88 222,60 178,27 215,18 167,46 188,48 275,02 61,88 1 578,50 158,14 137.51 1 578,50 158,14 165,01 288,18 302.52 165,01 96,26 271,74 302,52 165,01 96,26 3 10 3 10 18 17 17 17 17 17 17 17 ¢